Citation Nr: 0618759	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  98-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to October 
1970, and from January 1975 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998  rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
application to reopen his claim for service connection for 
post-traumatic stress disorder (PTSD).  By a September 1999 
decision, the Board found that new and material evidence 
sufficient to reopen the claim had been received, but that 
additional development was needed as to the underlying claim 
for service connection.  The claim was accordingly remanded 
for additional development.  

In a July 2002 decision, the Board denied connection for 
PTSD.  The veteran appealed the decision denying the claim to 
the U.S. Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion, in a February 2004 Order, the 
Court vacated the decision denying service connection and 
remanded the claim to the Board for readjudication in 
accordance with the Joint Motion for Remand.  In August 2004, 
the Board remanded the claim for an additional attempt at 
verification of the veteran's alleged stressors and for 
readjudication of the claim.  The claim now returns to the 
Board for appellate consideration.


FINDING OF FACT

The medical evidence shows that the veteran has been 
diagnosed with PTSD which is medically attributed to 
stressors he experienced during his service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2005).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

The veteran claims that while serving in the Vietnam War from 
January 1970 to December 1970, he was exposed to combat and 
non-combat stressors that support a PTSD diagnosis.  

The veteran's service personnel records reveal that the 
veteran served in the Army as a heavy vehicle driver.  He was 
stationed in Vietnam, and as a result of this service he 
received the National Defense Service Medal, the Vietnam 
Service Medal, the Vietnam Campaign Medal, the Meritorious 
Unit Emblem, and the Republic of Vietnam Gallantry Cross with 
Palm Unit Citation Badge.  The veteran's awards are 
consistent with service in Vietnam during the Vietnam War.  
However, these awards are not indicative of combat.  His 
service medical records are negative for evidence of any 
psychiatric disability during service; his psychiatric 
evaluation at separation in December 1970 was normal.  

The record reflects that in March 2000, a VA examiner was 
asked to reconcile conflicting opinions as to whether the 
veteran's psychiatric symptoms met the criteria for a 
diagnosis of PTSD.  As a result of that examination, the 
veteran was diagnosed with PTSD.  Accordingly, the remaining 
question before the Board is whether the veteran's PTSD 
diagnosis is based upon a verified stressor.

The veteran has submitted statements (and reported to various 
examiners, including the March 2000 examiner), detailing 
stressors involving assaults upon convoys while transitioning 
the An Khe Pass from Quihon to Pleiku, of which he was a 
part, and of the death of "Tommy," a friend of his, during 
one of these assaults.  Other stressors include the possible 
death of a Vietnamese soldier at the hands of the veteran, 
and an undocumented incident in which the veteran felt 
threatened by his superior officer.

VA sent the veteran's stressors to the United States Army and 
Joint Services Records Research Center (JSRRC) for 
verification.  JSRRC reviewed the pertinent records for the 
location of the veteran's unit while he was stationed in 
Vietnam.  The listing showed that the veteran's unit, the 
64th Transportation Company (Medium Truck Cargo) was located 
in Pleiku.  The Operational Report - Lessons Learned for that 
time period showed that the 8th Transportation Group, the 
higher headquarters for the 64th Transportation Company, 
underwent numerous attacks during the period from May 1970 to 
July 1970.  Specifically, enemy forces ambushed convoys 
ranging from 13 to 42 vehicles in size on 11 occasions, 
including convoys going to and from An Khe.

The Operational Report - Lessons Learned did not distinguish 
the various subgroups involved in each of the aforementioned 
ambushes.  However, the Board finds, giving the veteran the 
benefit of the doubt, that, due to the size of the convoys 
and the frequency of the attacks, it is at least as likely as 
not that the veteran, as a heavy vehicle driver, was involved 
in at least one of the convoys which was attacked.  
Additionally, these documented incidents occurred in the An 
Khe area, as the veteran has stated in his stressor 
statements.  Accordingly, the Board finds that the veteran's 
cited stressor of assaults on convoys of which he was a part 
is corroborated.

Because the veteran's PTSD diagnosis was based, at least in 
part, on a corroborated stressor, the Board finds that 
service connection for PTSD is warranted.  The benefit-of-
the-doubt rule has been considered in making this decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA duties pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied is 
not required.  The Board finds that no further notification 
or assistance is necessary, and that deciding the appeal at 
this time is not prejudicial to the veteran. 


ORDER

Service connection for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


